COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00471-CV


CHAPPARAL OPERATING                                              APPELLANT
COMPANY

                                        V.

ENERGYPRO, INC.                                                   APPELLEE

                                     ----------

           FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
                      TRIAL COURT NO. CV16-0081

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

     This appeal arises from a dispute over unpaid operating costs and legal

expenses associated with a Parker County oil-and-gas well. Chapparal Operating

Company sued EnergyPro, Inc., a nonoperator working-interest owner, for

breach of contract to collect monies allegedly due under the parties’ joint



     1
         See Tex. R. App. P. 47.4.
operating agreement, claiming that EnergyPro owed Chapparal nearly $11,000.2

Chapparal also sought to foreclose a contractual lien created by the JOA and to

recover its lawsuit-related attorney’s fees.

      EnergyPro moved for summary judgment on no-evidence grounds, arguing

generally that no evidence existed to support the essential elements of

Chapparal’s breach-of-contract claim, and specifically that no evidence existed

showing (1) that Chapparal had standing to sue, (2) that limitations had not

expired, (3) that Chapparal had legally incurred any operating or legal expenses

on EnergyPro’s behalf, and (4) that Chapparal had properly served EnergyPro

with its amended petition, which included a lien-foreclosure notice. Chapparal

also moved for summary judgment, seeking judgment as a matter of law on its

breach-of-contract claim.

      The trial court denied Chapparal’s motion and granted EnergyPro’s motion

without specifying the grounds for its ruling; ordered that Chapparal take nothing;

and assessed court costs against Chapparal. Chapparal appealed.

      Chapparal here challenges only the denial of its summary-judgment

motion, phrasing its sole issue as follows: “The Court erred in denying Plaintiff’s

Motion for Summary Judgment and by failing to grant a judgment for damages


      2
        Chapparal’s predecessor operator had been successfully sued by a
drilling company that recovered contract damages and legal fees from that
operator. Under the JOA, Chapparal attempted to recover EnergyPro’s
proportionate share of those fees, which Chapparal claimed were over
$9,000 based on EnergyPro’s 12+% working interest.


                                          2
and attorney’s fees.” We have closely examined Chapparal’s brief and do not see

that Chapparal ever mentions, much less challenges, the granting of EnergyPro’s

motion, nor does Chapparal challenge or discuss any of EnergyPro’s summary-

judgment grounds.

      When, as here, a party moves for summary judgment on multiple grounds

and the trial court’s summary-judgment order does not specify the ground (or

grounds) on which it is based, the appellant must negate all possible grounds on

which the order could be based. See Star-Telegram, Inc. v. Doe, 915 S.W.2d
471, 473 (Tex. 1995); Jarvis v. Rocanville Corp., 298 S.W.3d 305, 313 (Tex.

App.—Dallas 2009, pet. denied). To accomplish this, the law is “well-settled” that

      either (1) a specific assignment of error must be attributed to each
      ground on which a summary judgment could be based or (2) a
      general assignment that the trial court erred by granting summary
      judgment must be made, which permits the appellant to assert
      arguments against all grounds on which summary judgment could be
      based.

Rollins v. Denton Cty., No. 02-14-00312-CV, 2015 WL 7817357, at *2 (Tex.

App.—Fort Worth Dec. 3, 2015, no pet.) (mem. op.) (citing Malooly Bros., Inc. v.

Napier, 461 S.W.2d 119, 121 (Tex. 1970)). When an appellant fails to challenge

every ground on which the summary judgment could have been based, we must

affirm, regardless of the unchallenged ground’s merit. Id. (citing Malooly,

461 S.W.2d at 120–21; Ramirez v. First Liberty Ins. Corp., 458 S.W.3d 568,

572 (Tex. App.—El Paso 2014, no pet.); Strather v. Dolgencorp of Tex., Inc.,

96 S.W.3d 420, 422–23 (Tex. App.—Texarkana 2002, no pet.)).



                                        3
      Chapparal does not raise a general issue or specific issues on appeal

attacking the summary judgment in EnergyPro’s favor; it challenged only the

denial of its motion. When opposing parties each move for summary judgment

and the court grants one motion and denies the other, the losing party cannot

challenge only the denial of its motion; it must also challenge the granting of the

other party’s motion. See Broesche v. Jacobson, 218 S.W.3d 267, 274 (Tex.

App.—Houston [14th Dist.] 2007, pet. denied); Adams v. Parker Square Bank,

610 S.W.2d 250, 250–51 (Tex. Civ. App.—Fort Worth 1980, no writ) (concluding

that appellant could not raise by point of error the denial of his summary-

judgment motion when appellant did not challenge by point of error the granting

of appellee’s summary-judgment motion); see also Bullacher v. First Republic

Bank, No. C14-89-00015-CV, 1990 WL 4230, at *1–2 (Tex. App.—Houston [14th

Dist.] Jan. 18, 1990, writ denied) (not designated for publication) (refusing to

consider arguments regarding denial of appellants’ summary-judgment motion

because appellants did not challenge trial court’s grant of appellees’ summary-

judgment motion); cf. CU Lloyd’s of Tex. v. Feldman, 977 S.W.2d 568, 569 (Tex.

1998) (noting that summary-judgment denial was appealable because appellant

appealed ruling granting appellee’s summary-judgment motion).

      Because Chapparal challenges only the trial court’s denial of its summary-

judgment motion without also challenging the granting of EnergyPro’s motion, we




                                        4
must affirm regardless of the relative merits of EnergyPro’s motion. We thus

overrule Chapparal’s sole issue and affirm the trial court’s judgment.3



                                                   /s/ Elizabeth Kerr
                                                   ELIZABETH KERR
                                                   JUSTICE

PANEL: WALKER, MEIER, and KERR, JJ.

DELIVERED: October 26, 2017




      3
         EnergyPro asks us to sever and remand to the trial court its attorney’s-fee
claim. But EnergyPro has no such claim. EnergyPro did request attorney’s fees
in its summary-judgment motion, and its attorney—in an affidavit attached to
EnergyPro’s response to Chapparal’s summary-judgment motion—stated that
EnergyPro was entitled to attorney’s fees under section 37.009 of the civil
practices and remedies code. See Tex. Civ. Prac. & Rem. Code Ann.
§ 37.009 (West 2015) (permitting a trial court to award reasonable and necessary
attorney’s fees in a declaratory-judgment action). Nonetheless, EnergyPro did
not affirmatively plead for attorney’s fees, and neither party sought declaratory
relief in this case.

                                         5